Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

This communication is in response to the RCE filed on 01/26/2022. Claims 1-2, 4-6, 9-10, 24-25, and 27 are pending. Claims 7, 11-23, and 26 were previously withdrawn.

Election/Restrictions
Claims 1-2, 4-6, 9-10, 24-25, and 27 allowable. Claims 7, 11-23, and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species I, Species III, Species IV, Species V, Species VI, Species VII, Species VIII, Species IX, Species X, as set forth in the Office action mailed on 12/17/2020, is hereby withdrawn and claims 7, 11-23, and 26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-2, 4-7, and 9-27 are allowed over the prior art. 
The following is an examiner' statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, and 25, the closest prior art is inventor Liu et al. (US20210311314A1, cited on record), Haddick (US20190041642A1), Border et al. (US8488246B2), Peng (US20200049992A1), Chien et al. (US20190147652A1).
Liu is related to virtual reality technology and, more particularly, to a wearable apparatus and an unmanned aerial vehicle system. 
Regarding claim 1, Liu teaches a see-through display device (Figs. 1-2; [0021], [0034-0035] “wearable/augmented reality apparatus” display) comprising: 
an optical coupler (Figs. 1-2; e.g. 20a/21a or 20b/21b; [0024] “the reflective surface 21a of the first optical mirror 20a and the reflective surface 21b of the second optical mirror 20b may be coated with a reflective film or a semi-transmissive/semi-reflective film”) that couples first light input from a first direction (see Fig. 1-3; [0022] light coming from e.g. 10a or 10b towards 20a.21a or 20b/21b and towards the user eyes e.g. 30a or 30b) and second light input from a second direction that is different from the first direction, the optical coupler transferring coupled light including the first light and the second light to an observer ([0036] “In the augmented reality mode, a user wearing the wearable apparatus may see the contents displayed on the display screens and the current exterior real-world scene” [0041] “In the augmented reality mode, the wearable apparatus may need to have a light-transmissive area that allows the user to see the scene in the front. When the light enters the wearable apparatus from the light-transmissive area and passes through the first optical mirror 20a and the second optical mirror 20b into the user's eyes, the user can see the exterior real-world scene”); and a shading member (see Figs 1-2; shading member, e.g. 40; [0046]) disposed in front of the optical coupler (see e.g. 40 is in front of optical coupler e.g. 20a/21a or 20b/21b), the shading member transmitting a part of the second light to the optical coupler by reducing a light amount of the second light (see [0046], [0049] “light transmittance of the shading member 40 can be adjusted to control whether the external light can enter the wearable apparatus”), wherein at least one of the optical coupler and the shading member is configured to limit a reflection phenomenon occurring between the optical coupler and the shading member (see [0039] “The superimposition effect (i.e., the display quality of the augmented reality mode) may be determined by the ratio of the transmittance to the reflectance of the first optical mirror 20a and the second optical mirror 20b”), and wherein the shading member comprises a transparent material (see [0074] “the shading member 40 may have a variable light transmittance and may be electrically coupled with the adjusting device (not shown)”. The shading member 40 may include another type of transmittance-variable device, e.g. a piece of electrochromic glass. The shading member 40 may operate in two states--a transparent state and a shading state--by controlling the voltage applied thereto.” Examiner note – when no voltage is applied it acts as a transparent material), as cited in claim 1,

Regarding claim 1, the prior art from Liu taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a wearable apparatus including the specific arrangement where “wherein the optical coupler comprises a semitransparent concave mirror, wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member”, in combination with all other claimed limitations of claim 1.
Regarding claim 25, Liu teaches a display device (Figs. 1-2; [0021], [0034-0035] “wearable/augmented reality apparatus” display) comprising: 7AMENDMENT UNDER 37 C.F.R. § 1.11 Attorney Docket No.: Q243384 Appln. No.: 16/237,336an optical coupler (Figs. 1-2; e.g. 20a/21a or 20b/21b; [0024] “the reflective surface 21a of the first optical mirror 20a and the reflective surface 21b of the second optical mirror 20b may be coated with a reflective film or a semi-transmissive/semi-reflective film”) that receives first light corresponding to a first image and traveling on a first optical path (see Fig. 1-3; [0022] light coming from e.g. 10a or 10b towards 20a.21a or 20b/21b and towards the user eyes e.g. 30a or 30b) and second light corresponding to a second image and traveling on a second optical path different from the first optical path, and that transmits the received first light and second light on a third optical path ([0036] “In the augmented reality mode, a user wearing the wearable apparatus may see the contents displayed on the display screens and the current exterior real-world scene” [0041] “In the augmented reality mode, the wearable apparatus may need to have a light-transmissive area that allows the user to see the scene in the front. When the light enters the wearable apparatus from the light-transmissive area and passes through the first optical mirror 20a and the second optical mirror 20b into the user's eyes, the user can see the exterior real-world scene”. See Fig. 1-2, light combined from the exterior when in AR for the second path and first path coming from the displays, that is transmitted on a third optical path after passing the mirrors toward the users eye); and a shading member (see Figs 1-2; shading member, e.g. 40; [0046]) provided on the first optical path that receives the first light and transmits a reduced amount of the first light to the optical coupler (see [0074] e.g. 40 is in front of optical coupler e.g. 20a/21a or 20b/21b, provided on the first optical path receiving the first light and transmits a reduced amount of the first light to the optical coupler, when it is used as variable light transmittance while operating in the light transmitting and light blocking), wherein at least one of the optical coupler and the shading member is configured to limit reflection of the reduced amount of the first light between the shading member and the optical coupler (see [0046], [0049] “light transmittance of the shading member 40 can be adjusted to control whether the external light can enter the wearable apparatus”), and wherein the shading member comprises a transparent material (see [0074] “the shading member 40 may have a variable light transmittance and may be electrically coupled with the adjusting device (not shown)”. the shading member 40 may include another type of transmittance-variable device, e.g. a piece of electrochromic glass. The shading member 40 may operate in two states--a transparent state and a shading state--by controlling the voltage applied thereto.” Examiner note – when no voltage is applied it acts as a transparent material), as cited in claim 25.
Regarding claim 25, the prior art from Liu taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a wearable apparatus including the specific arrangement where “wherein the optical coupler comprises a semitransparent concave mirror, wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member”, in combination with all other claimed limitations of claim 25.
Haddick is related to see-through computer display systems.
Regarding claim 1, Haddick teaches a see-through display device (see Fig. 91) comprising: an optical coupler that couples first light input from a first direction and second light input from a second direction that is different from the first direction, the optical coupler transferring coupled light including the first light and the second light to an observer ( see Fig. 91, optical coupler e.g. 9130, [0495] “an absorptive polarizer 9042 is provided as a separate layer adjacent to the partially reflective layer 9130 so that rays 8421 of the illumination light 7920 are transmitted by the modified portions 9143 and absorbed by absorptive polarizer”); and a shading member disposed in front of the optical coupler (see Fig. 91, [0495 “An absorptive polarizer 9042 is provided as a separate layer adjacent to the partially reflective layer 9130”), wherein the optical coupler comprises a semitransparent concave mirror ([0495] “an illustration of a partially reflective layer 9130 comprised of a reflective polarizer film wherein portions 9143 are modified to be transparent and non-reflective while the portion 9141 is a reflective polarizer), wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member (see Fig. 91, a center portion of a surface of the semitransparent concave mirror e.g. 9130 with portion 9141 contacts a center portion of a surface of the shading member e.g. 9042), as cited in claim 1.
Regarding claim 1, the prior art  from Haddick taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a see-through display including the specific arrangement where “the shading member transmitting a part of the second light to the optical coupler by reducing a light amount of the second light, wherein at least one of the optical coupler and the shading member is configured to limit a reflection phenomenon occurring between the optical coupler and the shading member, and wherein the shading member comprises a transparent material” , in combination with all other claimed limitations of claim 1.
Regarding claim 25, Haddick teaches a display device (see Fig. 91)  comprising: 7AMENDMENT UNDER 37 C.F.R. § I 116Attorney Docket No.: Q243384 Appln. No.: 16/237,336an optical coupler that receives first light corresponding to a first image and traveling on a first optical path and second light corresponding to a second image and traveling on a second optical path different from the first optical path (see Fig. 91, optical coupler e.g. 9130, [0495] “an absorptive polarizer 9042 is provided as a separate layer adjacent to the partially reflective layer 9130 so that rays 8421 of the illumination light 7920 are transmitted by the modified portions 9143 and absorbed by absorptive polarizer”), and a shading member provided on the first optical path that receives the first light and transmits a reduced amount of the first light to the optical coupler (see Fig. 91, [0495 “An absorptive polarizer 9042 is provided as a separate layer adjacent to the partially reflective layer 9130”), wherein the optical coupler comprises a semitransparent concave mirror ([0495] “an illustration of a partially reflective layer 9130 comprised of a reflective polarizer film wherein portions 9143 are modified to be transparent and non-reflective while the portion 9141 is a reflective polarizer), wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member (see Fig. 91, a center portion of a surface of the semitransparent concave mirror e.g. 9130 with portion 9141 contacts a center portion of a surface of the shading member e.g. 9042), as in claim 25.

Regarding claim 25, the prior art  from Haddick taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a see-through display including the specific arrangement where “and that transmits the received first light and second light on a third optical path; wherein at least one of the optical coupler and the shading member is configured to limit reflection of the reduced amount of the first light between the shading member and the optical coupler, and wherein the shading member comprises a transparent material”, in combination with all other claimed limitations of claim 25.
Border is related to an augmented reality eyepiece, associated control technologies, and applications for use, and more specifically to software applications running on the eyepiece.
Regarding claim 1, Border teaches a see-through display device (see Fig. 102; [Col. 22;65:67-Col. 23;1:67]) comprising: an optical coupler (Fig. 102, e.g. 10212) that couples first light input from a first direction (see Fig. 102, e.g. 10208 [col. 28:65:67]) and second light input from a second direction that is different from the first direction (see Fig. 102, e.g. 1010222, [Col. 23:38:40), the optical coupler transferring coupled light including the first light and the second light to an observer (see Fig. 102; the optical coupler e.g. 10212 transferring coupled light including the first light e.g. 10208 and the second light e.g. 10208 to an observer e.g. 10202); and a shading member (Fig. 102, e.g. 10214) disposed in front of the optical coupler, wherein the optical coupler comprises a semitransparent concave mirror ([Col. 23;12:13] “the partially reflecting mirror 10212”), as cited in claim 1.

Regarding claim 1, the prior art  from Border taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical assembly including the specific arrangement where “the shading member transmitting a part of the second light to the optical coupler by reducing a light amount of the second light, wherein at least one of the optical coupler and the shading member is configured to limit a reflection phenomenon occurring between the optical coupler and the shading member, and wherein the shading member comprises a transparent material, wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member”, in combination with all other claimed limitations of claim 1.
Regarding claim 25, Border teaches a display device (see Fig. 102; [Col. 22;65:67-Col. 23;1:67]) comprising: 7AMENDMENT UNDER 37 C.F.R. § I 116Attorney Docket No.: Q243384 Appln. No.: 16/237,336an optical coupler (Fig. 102, e.g. 10212) that receives first light corresponding to a first image and traveling on a first optical path (see Fig. 102, e.g. 10208 [col. 28:65:67]) and second light corresponding to a second image and traveling on a second optical path different from the first optical path (see Fig. 102, e.g. 1010222, [Col. 23:38:40), and that transmits the received first light and second light on a third optical path (see Fig. 102, light P e.g. 10224); and a shading member (Fig. 102, e.g. 10214)  provided on the first optical path that receives the first light (see Fig. 102), wherein the optical coupler comprises a semitransparent concave mirror ([Col. 23;12:13] “the partially reflecting mirror 10212”), as cited in claim 25.
Regarding claim 25, the prior art  from Border taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical assembly including the specific arrangement where “and transmits a reduced amount of the first light to the optical coupler, wherein at least one of the optical coupler and the shading member is configured to limit reflection of the reduced amount of the first light between the shading member and the optical coupler, and wherein the shading member comprises a transparent material, wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member”, in combination with all other claimed limitations of claim 25.

Peng is related to folded optical systems for near-eye display. A reflective circular polarizer (CP) may be used in a folded optical system to replace a reflective linear polarizer and a wave plate that are aligned, thus avoiding the alignment of the reflective linear polarizer and the wave plate.
Regarding claim 1, Peng teaches a see-through display device (see Fig. 8, [0084]) comprising: an optical coupler that couples first light input from a first direction (see Fig. 8, [0084] “Second lens M-2 may include a reflective polarizer 816 formed on it”) and a shading member disposed in front of the optical coupler (see Fig. 8, [0084] Partial reflector 812 may have a transmissivity T that is equal to or greater than 20% or 40% and equal to or less than 60% or 90% (e.g., a 50/50 mirror with T=50%+/−2, 5, or 10%),  wherein the optical coupler comprises a semitransparent concave mirror (Fig. 8, [0084] “light emitted from display 804 may be transmitted by partial reflector 812 (e.g., half of the light may be transmitted through partial reflector 812) and first lens M-1, reflected off reflective polarizer 816 on second lens M-2, reflected off partial reflector 812 and first mirror M-1, and then transmitted through reflective polarizer 816 to eye box 808”), as cited in claim 1.
Regarding claim 1, the prior art  from Peng taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a folded optical systems for near-eye display including the specific arrangement where “second light input from a second direction that is different from the first direction, the optical coupler transferring coupled light including the first light and the second light to an observer; and the shading member transmitting a part of the second light to the optical coupler by reducing a light amount of the second light, wherein at least one of the optical coupler and the shading member is configured to limit a reflection phenomenon occurring between the optical coupler and the shading member, and wherein the shading member comprises a transparent material, wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member”, in combination with all other claimed limitations of claim 1.
Regarding claim 25, Peng teaches a display device comprising: 7AMENDMENT UNDER 37 C.F.R. § I 116Attorney Docket No.: Q243384 Appln. No.: 16/237,336 an optical coupler that receives first light corresponding to a first image and traveling on a first optical path (see Fig. 8, [0084] “Second lens M-2 may include a reflective polarizer 816 formed on it”); and a shading member provided on the first optical path that receives the first light and transmits a reduced amount of the first light to the optical coupler (see Fig. 8, [0084] Partial reflector 812 may have a transmissivity T that is equal to or greater than 20% or 40% and equal to or less than 60% or 90% (e.g., a 50/50 mirror with T=50%+/−2, 5, or 10%), wherein the optical coupler comprises a semitransparent concave mirror (Fig. 8, [0084] “light emitted from display 804 may be transmitted by partial reflector 812 (e.g., half of the light may be transmitted through partial reflector 812) and first lens M-1, reflected off reflective polarizer 816 on second lens M-2, reflected off partial reflector 812 and first mirror M-1, and then transmitted through reflective polarizer 816 to eye box 808”), as cited in claim 25.
Regarding claim 25, the prior art  from Peng taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a folded optical systems for near-eye display including the specific arrangement where “second light corresponding to a second image and traveling on a second optical path different from the first optical path, and that transmits the received first light and second light on a third optical path, wherein at least one of the optical coupler and the shading member is configured to limit reflection of the reduced amount of the first light between the shading member and the optical coupler, and wherein the shading member comprises a transparent material, wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member”, in combination with all other claimed limitations of claim 25.
Chien is related to an augmented reality device which is utilized to generate virtual images and allow user to see virtual and real images at the same time.
Regarding claim 1, Chien a see-through display device (see Fig. 1, [0011] “augmented reality device 100”) comprising: an optical coupler (Fig. 1, e.g. 121 [0019] “reflective layer 121”) that couples first light input from a first direction (Fig. 1, e.g. L1 or L2, [0019] “The reflective layer 121 on the front cover 120 is utilized to reflect the first and second image lights L1 and L2”. Note – Light L1 or L2 coming from the display) and second light input from a second direction that is different from the first direction (Fig. 1, e.g. L1 or L2, [0019] “The reflective layer 121 on the front cover 120 is utilized to reflect the first and second image lights L1 and L2”. Note – Light L1 or L2 reflecting on the reflective layer e.g. 121), the optical coupler transferring coupled light including the first light and the second light to an observer (Fig. 1, [0020] a light L3, outside the augmented reality device 100, can pass through the front cover 120 and project to the eyes 210 and 220 of user for generating a real image, such that the virtual image can be merged with the real image); and a shading member (Fig. 1, e.g. 120, [0019] “the front cover 120 includes a first surface 120c, a second surface 120d and a reflective layer 121”) disposed in front of the optical coupler (see Fig. 1, 120 is disposed in front of the optical coupler e.g. 121), wherein the shading member comprises a transparent material ([0012] “And the front cover 120 is made of glass, resin or polycarbonate (PC)”), wherein the optical coupler comprises a semitransparent concave mirror (Fig. 1, [0019] “the reflective layer 121 may be a multi-layer coating of alternate high and low refractive index. The average reflectivity of the multi-layer coating is greater than 50% for RGB light from the display which wavelengths are within the range from 400 nm to 700 nm”. Note – reflective layer 121 lets light L3 pass through towards the eye, which makes it a semitransparent concave mirror), wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member (see Fig. 1, wherein a center portion of a surface of the semitransparent concave mirror e.g. 121 contacts a center portion e.g. making contact of a surface of the shading member e.g. 120), as cited in claim 1.
Regarding claim 1, the prior art  from Chien taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a augmented reality device for near-eye display including the specific arrangement where “the shading member transmitting a part of the second light to the optical coupler by reducing a light amount of the second light, wherein at least one of the optical coupler and the shading member is configured to limit a reflection phenomenon occurring between the optical coupler and the shading member”, in combination with all other claimed limitations of claim 1.
Regarding claim 25, Chien teaches a display device (see Fig. 1, [0011] “augmented reality device 100”) comprising: 7AMENDMENT UNDER 37 C.F.R. § I 116Attorney Docket No.: Q243384 Appln. No.: 16/237,336an optical coupler (Fig. 1, e.g. 121 [0019] “reflective layer 121”) that receives first light corresponding to a first image and traveling on a first optical path (Fig. 1, e.g. L1 or L2, [0019] “The reflective layer 121 on the front cover 120 is utilized to reflect the first and second image lights L1 and L2”. Note – Light L1 or L2 coming from the display) and second light corresponding to a second image and traveling on a second optical path different from the first optical path (Fig. 1, e.g. L1 or L2, [0019] “The reflective layer 121 on the front cover 120 is utilized to reflect the first and second image lights L1 and L2”. Note – Light L1 or L2 reflecting on the reflective layer e.g. 121), and that transmits the received first light and second light on a third optical path (Fig. 1, [0020] a light L3, outside the augmented reality device 100, can pass through the front cover 120 and project to the eyes 210 and 220 of user for generating a real image, such that the virtual image can be merged with the real image); and a shading member (Fig. 1, e.g. 120, [0019] “the front cover 120 includes a first surface 120c, a second surface 120d and a reflective layer 121”) provided on the first optical path that receives the first light and transmits a reduced amount of the first light to the optical coupler (see Fig. 1, 120 is disposed in front of the optical coupler e.g. 121), wherein the optical coupler comprises a semitransparent concave mirror (Fig. 1, [0019] “the reflective layer 121 may be a multi-layer coating of alternate high and low refractive index. The average reflectivity of the multi-layer coating is greater than 50% for RGB light from the display which wavelengths are within the range from 400 nm to 700 nm”. Note – reflective layer 121 lets light L3 pass through towards the eye, which makes it a semitransparent concave mirror), wherein a center portion of a surface of the semitransparent concave mirror contacts a center portion of a surface of the shading member (see Fig. 1, wherein a center portion of a surface of the semitransparent concave mirror e.g. 121 contacts a center portion e.g. making contact of a surface of the shading member e.g. 120), as in claim 25.
Regarding claim 25, the prior art  from Chien taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a augmented reality device for near-eye display including the specific arrangement where “wherein at least one of the optical coupler and the shading member is configured to limit reflection of the reduced amount of the first light between the shading member and the optical coupler, and wherein the shading member comprises a transparent material”, in combination with all other claimed limitations of claim 25.

Claims 2, 4-7, 9-24, and 27 are allowed due to their dependency on claim 1.
Claim 26 is allowed due to their dependency on claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                                                                                                                                                       

/MARIN PICHLER/Primary Examiner, Art Unit 2872